Exhibit 10.17

DEVELOPMENT AGREEMENT

This DEVELOPMENT AGREEMENT (the “Agreement”), dated as of September 26, 2006,
with operational effect as of the 1st day of April 2006 ( the “Effective Date”),
by and between VRINGO, INC., a corporation organized under the laws of the State
of Delaware, United States of America ( “Vringo” ), and VRINGO (ISRAEL) LTD., a
company organized under the laws of the State of Israel (“Subsidiary” ).

RECITALS

Whereas, Vringo owns or licenses certain technology including but not limited to
technology related to cellular telephone video ringtones (“Cellular
Technology”).

Whereas, Vringo desires to retain Subsidiary to perform for Vringo certain
research and development services related to the Cellular Technology from time
to time, and Subsidiary is willing to perform such services, on the basis set
forth more fully below.

AGREEMENT

Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto mutually agree as follows:

 

1. SERVICES

 

  1.1 Projects. Vringo may from time to time request Subsidiary to conduct
research and development services on its behalf, which requests may be through
Project Assignments in the form attached hereto as Exhibit A (“Form of Project
Assignment”). Subsidiary agrees to provide such research and development
services (“Services”) described in any Project Assignment in a professional and
workmanlike manner, according to the schedule of work set forth therein. For the
removal of any doubt, it is hereby clarified that Subsidiary agrees that the
terms of this Agreement will apply to all Services performed by Subsidiary for
Vringo even if a Project Assignment form has not been completed for a special
assignment.

 

  1.2 Performance; No Conflicting Obligations. Subsidiary agrees that it shall
act in good faith towards Vringo and that it shall use its best efforts to
complete any Project Assignment according to any specifications provided by
Vringo. Subsidiary shall provide reports on a periodic basis, or as reasonably
requested by Vringo, regarding the status of the Project Assignments. Subsidiary
also agrees not to perform similar services during the term of this Agreement
for any other company competitive with the business of Vringo as presently
conducted or as proposed to be conducted unless Vringo gives prior written
consent.

 

  1.3

Fees. Vringo shall, upon receipt of an invoice prepared by Subsidiary shortly
after the end of each calendar quarter, pay Subsidiary its cost price and ,
other than as set forth herein, its overhead costs and out-of-pocket expenses
incurred by Subsidiary, including depreciation expenses, actual salaries,
duties, and costs, but excluding taxes on income, plus 8% of such total amount,
or such other percentage as the Company shall reasonably determine when
revisiting this issue within a 12-24 month period following the Effective Date
hereof

 

1



--------------------------------------------------------------------------------

 

(“Fees”). Such Fees will be settled in US Dollars, or as mutually agreed by the
parties (“Payments”). In addition, in the event that employees or consultants of
Subsidiary shall be required to travel and perform Services outside of Israel on
behalf of Vringo, Vringo shall pay for the living expenses of such employee or
consultant, including housing and transportation costs, as agreed between the
parties. To remove any doubt, the term “Fees” shall not include any costs or
fees relating to Subsidiary’s start-up and related initial operating expenses.
Rather, only those costs and expenses incurred as part of Subsidiary’s
development activities shall constitute “Fees” hereunder.

 

2. PROPRIETARY RIGHTS.

 

  2.1 Proprietary Information. For the purposes of this Agreement, “Proprietary
Information” means all designs, technology, algorithms, ideas, processes, source
code, object code, information and know-how contained in, or which form the
basis for, the Cellular Technology, including without limitation, any additions,
modifications or enhancements, and any supplier lists and all reproduction,
marketing, product development, financial and business information and other
proprietary information of Vringo and Vringo’s suppliers. Subsidiary will retain
all Proprietary Information in confidence and will use or disclose it only as
permitted by this Agreement.

 

  2.2 Limited Grant. Vringo hereby grants to Subsidiary a non-exclusive,
non-transferable, royalty-free license, during the term of this Agreement and
subject to the terms and conditions hereof, to use the Proprietary Information
provided by Vringo to Subsidiary solely in the course of proving the Services
and solely for the benefit and on behalf of Vringo. Except as stated herein or
required to effectuate the purposes hereof, this Agreement grants Subsidiary no
rights to, nor shall any rights be accrued by Subsidiary through Subsidiary’s
use of, any inventions, patents, copyrights, know-how, trade secrets, trade
names, trademarks (whether registered or unregistered), or any other rights,
franchises or licenses in respect of the Cellular Technology or Proprietary
Information.

 

  2.3 Ownership of Inventions.

 

  (i)

All software innovations, computer programs, code, designs, artwork, notes,
documents, information, materials, discoveries, inventions or other original
work, including without limitation, any additions, m9onifications or
enhancements, (collectively, the “Intellectual Property”) conceived, discovered,
created, authored, or first actually reduced to tangible work product by
Subsidiary either alone or in collaboration with others, which relate in any
manner to Subsidiary’s having access to the Cellular Technology or any
Proprietary Information, shall be the sole property of Vringo and shall not be
in joint work. Subsidiary and Vringo agree that any patents, trademarks or
copyrights and any other rights and interest that may issue relating to any of
the Intellectual Property produced by Subsidiary employees or independent
contractors while engaged in such development effort and resulting from
Subsidiary’s having access to Proprietary Information shall be in the name of
and assigned to Vringo, and Subsidiary further specifically agrees to assign
(and does hereby

 

2



--------------------------------------------------------------------------------

 

assign) all its rights, title and interest to any and all such Intellectual
Property to Vringo.

 

  (ii) Vringo shall have the sole right to determine the method of protection
for any such Intellectual Property, including the right to keep the same as
trade secrets, to file and execute patent applications thereon, to use and
disclose the same without prior patent application, to file registrations for
copyright or trademarks thereon in its own name or to follow any other
procedures that Vringo deems appropriate.

 

  (iii) Subsidiary agrees (i) to disclose promptly and to ensure that the
Subsidiary employees or independent contractors engaged in such development
effort disclose promptly in writing to Vringo all such Intellectual Property,
and (ii) that Vringo has a power of attorney to apply for in Subsidiary’s name,
and to execute any applications and/or assignments reasonably necessary to
obtain any patent, copyright, trademark or other statutory protection for such
Designs and Invention in Vringo’s name as Vringo deems appropriate. Subsidiary
shall ensure that Subsidiary’s employees and independent contractors engaged in
such development effort waive any and all claims to any right in Intellectual
Property created by such employees or independent contractors, and Subsidiary
shall be liable to Vringo for damages or losses arising out of Subsidiary’s
failure to comply with this provision.

 

  2.4 Moral Rights. Subsidiary herby irrevocably transfers and assigns to Vringo
any and all Moral Rights (as defined below) Subsidiary may have in or with
respect to the Intellectual Property. To the extent Subsidiary cannot assign
such rights, Subsidiary hereby waives and agrees never to assert such rights
against Vringo or any of Vringo’s licensees. If Subsidiary has any right to the
Intellectual Property that cannot be assigned to Vringo or waived by Subsidiary,
Subsidiary unconditionally and irrevocably grants to “Vringo, during the term of
such rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense throughout multiple levels of
sublicensees, to reproduce, create derivative works of, distribute, publicly
perform and publicly display, by all means now known or later developed such
right. In addition, Subsidiary agrees to obtain such assignment, waiver,
covenant not to assert such rights, or license from any subsidiary,
subcontractor, or employee who creates, either in whole or part, the
Intellectual Property. “Moral Rights” shall mean any right to (i) divulge a
copyrighted work to the public; (ii) retract a copyrighted work from the public;
(iii) claim authorship of a copyrighted work; (iv) object to any distortion,
mutilation or other modification of a copyrighted work; or (v) any and all
similar rights, existing under judicial or statutory law of any country or
jurisdictions in the world, or under any treaty regardless of whether or not
such right is called or generally referred to as a moral right.

 

3. TERM AND TERMINATION.

 

  3.1 Initial Term; Renewal. The initial term of this Agreement shall begin on
the Effective Date and continue in force through the fifth anniversary of the
date hereof. Thereafter, this Agreement shall be automatically renewed each year
for successive terms of one (1) year unless and until one party provides written
notice to the other party at least thirty (30) days prior to the end of such
term.

 

  3.2

Termination for Cause. If either party materially defaults in the performance of
any provision of this Agreement, the non-defaulting party may give written
notice

 

3



--------------------------------------------------------------------------------

 

to the defaulting party that if the default is not cured within thirty
(30) days, the Agreement and the licenses granted hereunder will be terminated
and, upon expiration of such period without cure, this Agreement shall
automatically terminate.

 

  3.3 Rights upon Termination. On termination or expiration of this Agreement or
the appointments, authorizations and licenses granted hereunder for any reason,
Subsidiary shall immediately destroy or return to Vringo all copies of any
Proprietary Information in its possession.

 

  3.4 Survival of Obligations. The provisions of Section 2 (“Proprietary
Rights”), and Section 5 (Miscellaneous”) will survive any termination or
expiration of rights under this Agreement.

 

4. WARRANTY AND INDEMNITY.

 

  4.1 Warranty. Subsidiary hereby represents and warrants that (a) all
Intellectual Property created or developed by Subsidiary (“Work Product”) will
be an original work of Subsidiary and that any third parties will have executed
assignment of rights reasonably acceptable to Vringo; (b) neither the Work
Product nor any element thereof will infringe any patent, copyright, trademark,
trade secret, or other proprietary rights of any third party; (c) neither the
Work Product nor any element thereof will be subject to any restrictions or to
any mortgages, liens, pledges, security interests, encumbrances or
encroachments; (d) Subsidiary will not grant, directly or indirectly, any rights
or interest whatsoever in the Work Product to third parties without the express
prior written consent of Vringo; (e) Subsidiary has full right and power to
enter into and perform this Agreement without the consent of any third party,
and that to the extent any regulatory consents or approvals are required to
perform its duties under this Agreement, Subsidiary has secured such consents or
approvals; (f) Subsidiary will take all necessary precautions to prevent injury
to any persons or damage to property during the term of this Agreement; and
(g) should Vringo permit Subsidiary to use any of Vringo’s equipment, tools, or
facilities during the term of this Agreement, such permission shall be
gratuitous and Subsidiary shall be responsible for any injury to any person
(including death) or damage to property (including Vringo’s property) arising
out of use of such equipment, tools or facilities, whether or not such claim is
based upon its condition or on the alleged negligence of Vringo in permitting
its use. Subsidiary further warrants that all Services provided will be of
workmanlike quality and Work Product created will conform to the design or other
applicable specifications for such Work Product.

 

  4.2 Indemnity. Subsidiary will indemnify and hold harmless Vringo, its
officers, directors, employees, sub-licensees, customers and agents from any and
all claims, losses, liabilities, damages, expenses and costs (including
attorneys’ fees and court costs) which result from a breach or alleged breach of
any representation or warranty of Subsidiary (a “Claim”) set forth herein
(“Warranty”). Subsidiary shall have no authority to settle or compromise a Claim
in any manner which would injure or limit the rights of Vringo without Vringo’s
prior written consent, which shall be in Vringo’s sole and exclusive discretion.
Vringo shall have the right to withhold from any payments due to Subsidiary
under this Agreement the amount of any defense costs of Vringo, plus additional
reasonable amounts as security for Subsidiary’s obligations under this
Paragraph.

 

4



--------------------------------------------------------------------------------

5. MISCELLANEOUS.

 

  5.1 Independent Contractor. Subsidiary is an independent contractor and,
nothing in this Agreement shall be construed as creating any relationship of
partnership, joint venture, sales agency, or principal and agent. Neither party
is the agent of the other, and neither party may hold itself out as such to any
third party. Subsidiary has no power or authority to in any way bind Vringo
contractually.

 

  5.2 Right of Audit. Vringo may from time to time inspect and audit the
premises and all the relevant accounting books and records of Subsidiary to
ensure compliance with the terms of this Agreement. Such inspection and audit
will be conducted during regular business hours at Subsidiary’s offices and in
such a manner as not to interfere with Subsidiary’s normal business activities.

 

  5.3 Notices. All notices or reports permitted or required under this Agreement
shall be in writing and shall be by personal delivery, telegram, telex,
telecopier, facsimile transmission or by certified or registered mail, return
receipt requested, and shall be deemed given upon personal delivery, five
(5) days after deposit in the mail, or upon acknowledgement of receipt of
electronic transmission.

 

  5.4 Assignment. Neither this Agreement nor any rights of Subsidiary hereunder
may be assigned by Subsidiary in whole or in part without the prior written
approval of Vringo. For the purposes of this section, a change in the persons or
entities who control 50% or more of the equity securities or voting interest of
Subsidiary shall be considered an assignment of Subsidiary’s rights. Vringo’s
rights and obligations, in whole or in part, under this Agreement may be
assigned by Vringo. Vringo may exercise full transfer and assignment rights in
any manner at Vringo’s discretion.

 

  5.5 Governing Law. This Agreement shall be governed in all respects by the
laws of the State of New York and of the United States of America as such laws
are applied to agreements entered into and to be performed entirely within New
York solely between New York residents.

 

  5.6 Entire Agreement. This Agreement, including the attached Exhibit,
constitutes the entire agreement between the parties with respect to the subject
matter hereof. This Agreement supersedes, and the terms of this Agreement
govern, any prior agreements. This Agreement may only be changed by mutual
agreement of authorized representatives of the parties in writing.

 

  5.7 Modification and Waiver. No supplement, modification, or amendment of this
Agreement shall be binging unless executed in writing by the parties hereto. The
failure of either party to require performance by the other party of any
provision hereof shall not affect the full right to require such performance at
any time thereafter; nor shall the waiver by either party of a breach of any
provision hereof be taken or held to be a waiver of the provision itself.

 

  5.8 Severability. In the event that any provision of this Agreement shall be
unenforceable or invalid under any applicable law or be so held by applicable
court decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision shall be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court decisions.

 

5



--------------------------------------------------------------------------------

  5.9 Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute on and the same Agreement.

 

  5.10 Export. Subsidiary acknowledges that the laws and regulations of the
United States restrict the export and re-export of certain commodities and
technical data of United States origin, which restrictions may include the
Cellular Technology. Subsidiary will not export or re-export the Cellular
Technology in contravention of any such laws and regulations. Subsidiary’s
obligations pursuant to this section shall survive and continue after any
termination or expiration of rights under this Agreement.

 

  5.11 Paragraph Headings. The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or extent of such section or in any way affect this
Agreement.

In Witness Whereof, the parties have executed this Agreement as of the date set
forth in the first paragraph hereof.

 

VRINGO INC.     VRINGO (ISRAEL) LTD. Signature:   /s/ Jonathan Medved    
Signature:   /s/ David Corre Print Name:   Jonathan Medved     Print Name:  
David Corre Title:   CEO     Title:   VP Finance

 

6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROJECT ASSIGNMENT

The following form should be used when procuring research and development
services related to the Cellular Technology for Vringo. As per Section 2.3
(“Ownership of Inventions”), any work-product from these services will be owned
by Vringo, Inc., and will be delivered and assigned (to the extent not
automatically assigned pursuant to the Agreement) to Vringo by Subsidiary
promptly upon Vringo’s request.

Project Assignment #____________

(pursuant to that certain Development Agreement dated as of ______ day of April
2006)

 

1.      Project. Subsidiary shall render such services as Vringo may from time
to time request in connection with                              .

2.      Schedule of Work.

(a)    The work will commence on ________________________ and end on
_________________.

(b)    Alternatively, the parties have set forth the following performance
milestones:

       

3.      Fees and Reimbursement. The estimated maximum fee for the project is
$            .

 

7



--------------------------------------------------------------------------------

ASSIGNMENT OF COPYRIGHT

 

1.    For good and valuable consideration, the undersigned assigns and transfers
to Vringo, Inc., a Delaware corporation, and its successors and assigns, the
copyright in and to the work (s) listed below which were created by the
undersigned ( and not otherwise automatically assigned to Vringo, Inc., pursuant
to that certain Development Agreement effective as of the 1st day of April
2006.) and all rights titles and interests of the undersigned, vested and
contingent therein and thereto. Vringo (Israel) Ltd. does not claim any
ownership interest in the copyrights assigned hereunder, and this Assignment of
Copyright is being provided soloely7 for the purpose of avoiding any doubt in
that regard. 2.    List of Work (s):                                          
                                         
                                         
                                                                               
                                         
                                         
                                         
                                             .

Executed as of              200    

 

VRINGO (ISRAEL) LTD. Signature:   // David Corre Print Name:   David Corre
Title:   VP Finance

ACKNOWLEDGED AND ACCEPTED AS OF                                         :

VRINGO INC.

 

Signature:   // Jonathan Medved Print Name:   Jonathan Medved Title:   CEO

 

8